DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CHRISTINA MARIE POWERS,
                              Appellant,

                                       v.

                     ROY GEORGE WHITCRAFT, III,
                             Appellee.

                               No. 4D21-194

                              [July 21, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Jane D. Fishman and Phoebee R. Francois, Judges; L.T.
Case Nos. COWE18-6373 and CACE19-3936.

   Hegel Laurent of Laurent Law Office, P.L., Plantation, for appellant.

   No appearance filed for appellee.

GERBER, J.

   The alleged tenant appeals from the county court’s final judgment in
the alleged landlord’s favor after a non-jury trial on the alleged tenant’s
damages actions against the alleged landlord for violating section 83.67(1),
Florida Statutes (2018). Section 83.67(1) permits tenants to recover
damages against landlords for certain prohibited practices including, as
the alleged tenant claimed here, termination or interruption of utilities. In
the final judgment, the county court ruled in the alleged landlord’s favor
because, in the county court’s view, the alleged tenant failed to show by
the greater weight of the evidence that a landlord-tenant relationship
existed, thus precluding chapter 83’s application to the action.

    We agree with the alleged tenant’s argument that the final judgment’s
findings of fact indicate the alleged tenant proved a landlord-tenant
relationship existed as a matter of law. Therefore, we reverse the county
court’s final judgment, and remand for the county court to determine
whether the tenant proved the alleged landlord violated section 83.67 and,
if so, to determine the alleged tenant’s proven damages amounts.
               The Alleged Tenant’s Verified Complaint

    The alleged tenant filed a verified complaint pertinently alleging as
follows. She placed an ad on Craigslist indicating she sought to rent a
room in which she and her teenage daughter could live. The alleged
landlord responded and orally agreed to let her and her teenage daughter
reside with him in a house which he was renting from someone else. In
exchange, the alleged tenant was to pay the alleged landlord $600 per
month plus one-half of the utilities, beginning on Friday, June 1, 2018.

    On June 4, after the alleged tenant and her daughter had moved into
the house, the alleged tenant accused the alleged landlord of acting
inappropriately towards her daughter, resulting in the police being called
to the house. The alleged landlord requested the police to remove the
alleged tenant and her daughter from the property. The police refused to
do so. The alleged landlord then chose to move out of the house instead.

   On June 12, the alleged tenant woke to discover the house’s electricity
and water were not working, and that the alleged landlord had placed locks
on the electricity and water boxes. The alleged tenant called the police,
and a neighbor, under police supervision, cut the locks so the allege tenant
could turn on the electricity and water.

    On June 14, the alleged tenant came home to discover the house’s
electricity was not working. The alleged landlord also apparently had
entered the house and left the refrigerator door open, thus causing the
alleged tenant’s refrigerated items to become unusable.

  On June 15, the alleged tenant discovered the house’s water was not
working.

    Based on the foregoing, the alleged tenant’s verified complaint pled five
damages actions against the alleged landlord for violating section 83.67(1),
Florida Statutes (2018) (a residential landlord “shall not cause, directly or
indirectly, the termination or interruption of any utility service furnished
the tenant, including, but not limited to, water … electricity … or
refrigeration, whether or not the utility service is under the control of, or
payment is made by, the landlord”). The five damages actions respectively
pertained to the alleged landlord’s: (1) June 12 termination or interruption
of the alleged tenant’s electricity service; (2) June 12 termination or
interruption of the alleged tenant’s water service; (3) June 14 termination
or interruption of the alleged tenant’s electricity service; (4) June 14
termination or interruption of the alleged tenant’s refrigeration; and (5)
June 15 termination or interruption of the alleged tenant’s water service.

                                     2
    For each of the five damages actions, the alleged tenant requested the
county court to award “damages in the amount of three months’ rent ($600
x 3 = $1,800.00)” pursuant to section 83.67(6), Florida Statutes (2018) (“A
landlord who violates any provision of this section shall be liable to the
tenant for actual and consequential damages or 3 months’ rent, whichever
is greater, and costs, including attorney’s fees.”).

   The alleged landlord filed an answer denying the verified complaint’s
material allegations. The alleged landlord did not plead any affirmative
defenses.

                  The County Court’s Final Judgment

   After a non-jury trial on the alleged tenant’s damages actions, the
county court entered a final judgment in the alleged landlord’s favor. The
county court’s final judgment included the following findings of fact and
conclusions of law:

          1. [The alleged tenant] placed an ad on Craig’s List, looking
      for a room for her and her daughter to share. [The alleged
      landlord], who was renting a home, responded to the ad and
      said that she could move in to one of the bedrooms in the
      home as his roommate, for $600 per month, plus one-half of
      the utilities. The credible evidence at trial also established
      that [the alleged landlord] required [the alleged tenant] to pay
      first and last month rent and a $600 security deposit, for a
      total of $1800, at the time of move in. [The alleged tenant]
      advised [the alleged landlord] that she would not have the
      money until June 4, and [the alleged landlord] agreed to let
      her move in on June 1 and pay her portion on June 4. On
      June 4, [the alleged tenant] tendered $600 to [the alleged
      landlord]. [The alleged landlord] refused the $600 and told
      [the alleged tenant] that since she could not come up with the
      $1800 required, she would have to move out by the end of the
      week.

          2. [The alleged tenant] did not leave the shared residence.
      Instead, the parties engaged in an extensive and acrimonious
      text messaging debate in which both parties hurled
      accusations at each other. At some point, the police were
      called, and [the alleged tenant] accused [the alleged landlord]
      of acting inappropriately towards her teenage daughter. [The
      alleged landlord] was not arrested or charged with any

                                     3
     wrongdoing, but, because of [the alleged tenant’s]
     accusations, [the alleged landlord] vacated the premises … to
     avoid any further accusations. Because the utilities at the
     shared residence were in [the alleged landlord’s] name, when
     he moved he terminated those utilities in order to open utility
     accounts for his new residence.

         3. There was a great deal of testimony at trial regarding
     [the alleged tenant’s] claims that [the alleged landlord] was in
     fact a landlord, and not a roommate, and was therefore
     subject to all the requirements of Chapter 83, Florida
     Statutes. However, the credible evidence at trial wholly failed
     to establish that these parties had any meeting of the minds
     or ever agreed to a landlord-tenant relationship. The attempt
     by [the alleged landlord] to evict [the alleged tenant] on behalf
     of his landlord by giving [the alleged tenant] a 3-day notice for
     non-payment in which he identified himself as the landlord
     notwithstanding, no landlord-tenant relationship was created
     which would bind these parties.

         4. [The alleged tenant] has failed to meet her burden of
     proof by a preponderance of the credible evidence that the
     [alleged landlord] caused her money damages in any amount,
     or that [the alleged landlord] was her landlord, or that chapter
     83 of the Florida Statutes applies to the parties[’] situation.
     Thus, [the alleged tenant] has failed to prove that she is
     entitled to statutory damages for interruption of utility
     services.

        Therefore, it is

         ORDERED and ADJUDGED that [the alleged tenant]
     recover NOTHING from [the alleged landlord], and that [the
     alleged landlord] shall go hence without day.

            The Alleged Tenant’s Motion for Rehearing
                     and Argument on Appeal

  The alleged tenant filed a motion for rehearing or new trial. In the
motion, the alleged tenant pertinently argued:

        The facts found by the [county] [c]ourt have all of the
     hallmarks of a [l]andlord-tenant relationship …. A person in
     Florida who has control over a property such that he is

                                    4
      entitled to … make rental agreements, allow entry onto the
      premises, attempt to remove the tenant for failing to abide by
      the terms … and even name himself a [l]andlord in a three-
      day notice [and yet] not [be] a [l]andlord … brings to question
      the appropriate application of the Florida statutes that
      strongly indicate a different determination. ….

         ….

          The [county] court also states that there was no meeting of
      the minds but all of the critical parts necessary for an oral
      lease were clearly determined: a place, a purpose for the
      place, an amount of money at a determined interval of time.
      In any case, in Florida the requirements for dictating when a
      [l]andlord-[t]enant relationship exist are defined by statute ….

    A successor county court judge issued an order summarily denying the
alleged tenant’s motion for rehearing or new trial.

   The alleged tenant timely filed a notice of appeal. The alleged tenant
argues that based on the final judgment’s factual findings, the county
court reversibly erred in concluding as a matter of law that she had failed
to show a landlord-tenant relationship existed, thus precluding chapter
83’s application to her damages actions.

   The alleged landlord has not filed an answer brief.

                               Our Review

    We agree with the alleged tenant’s argument. Before addressing our
reasoning, we preliminarily note that the county court’s findings of fact
indicate the alleged landlord was renting the house as a lessee, with the
utilities registered in his name, when he entered into the oral agreement
with the alleged tenant. See Final Judgment at ¶ 3 (“The attempt by [the
alleged landlord] to evict [the alleged tenant] on behalf of his landlord by
giving [the alleged tenant] a 3-day notice for non-payment in which he
identified himself as the landlord notwithstanding, no landlord-tenant
relationship was created which would bind these parties.”) (emphasis
added). As a result, the question here is whether the alleged landlord was
a sublessor bound by the requirements of Chapter 83, Part II, Florida
Statutes (2018), also known as the Florida Residential Landlord and
Tenant Act (“Residential Act”).



                                     5
   The Residential Act’s plain language answers that question as yes.
Section 83.43(3) defines “landlord” as “the owner or lessor of a dwelling
unit.” § 83.43(3), Fla. Stat. (2018) (emphasis added). Section 83.43(2)(a)
defines a “dwelling unit” as “[a] structure or part of a structure that is
rented for use as a home, residence, or sleeping place by one person or by
two or more persons who maintain a common household.” § 83.43(2)(a),
Fla. Stat. (2018) (emphasis added). Thus, a person like the alleged
landlord here, who already leases a dwelling unit, and then re-leases that
dwelling unit or a portion thereof to a third party like the alleged tenant
here, while still living in the dwelling unit himself, is, in fact, a “landlord.”

    Further, the oral agreement here between the alleged landlord and the
alleged tenant was a “rental agreement.” See § 83.43(7), Fla. Stat. (2018)
(“‘Rental agreement’ means any written agreement, including amendments
or addenda, or oral agreement for a duration of less than 1 year, providing
for use and occupancy of premises.”) (emphasis added). Although the
record does not indicate the rental agreement’s duration, the county court
found the alleged landlord required the alleged tenant to pay first and last
month rent and a $600 security deposit, thus indicating a month-to-
month tenancy. See § 83.46(2), Fla. Stat. (2018) (“If the rental agreement
contains no provision as to duration of the tenancy, the duration is
determined by the periods for which the rent is payable. If the rent is
payable … monthly, tenancy is from month to month. …”).

    Thus, the alleged tenant here, as a person who was entitled to occupy
the house under the rental agreement with the alleged landlord, was, in
fact, a “tenant.” See § 83.43(4), Fla. Stat. (2018) (‘“Tenant’ means any
person entitled to occupy a dwelling unit under a rental agreement.”). The
fact that the rental agreement required the alleged tenant to pay one-half
of the utilities, in addition to the $600 monthly payment, does not alter
that conclusion. See § 83.43(6), Fla. Stat. (2018) (“‘Rent’ means the
periodic payments due the landlord from the tenant for occupancy under
a rental agreement and any other payments due the landlord from the
tenant ….”) (emphasis added).

   Based on the foregoing, the county court reversibly erred when it
concluded as a matter of law that the evidence did not establish the parties
agreed to a landlord-tenant relationship and that the Residential Act did
not apply to the parties’ situation. The only possible conclusion of law
when applying the county court’s findings of fact to the Residential Act’s
plain language is that the parties agreed to a landlord-tenant relationship,
and thus the Residential Act applied to the parties’ situation.



                                       6
   Because the county court reversibly erred in this manner, we cannot
discern whether the county court properly reached the issue of whether
the alleged landlord violated section 83.67(1) (a residential landlord “shall
not cause, directly or indirectly, the termination or interruption of any
utility service furnished the tenant, including, but not limited to, water …
electricity … or refrigeration, whether or not the utility service is under the
control of, or payment is made by, the landlord”).

    The only finding of fact which the county court made in its final
judgment regarding the utilities was the following sentence: “Because the
utilities at the shared residence were in [the alleged landlord’s] name,
when he moved he terminated those utilities in order to open utility
accounts for his new residence.” See Final Judgment at ¶ 2. We cannot
discern from the final judgment’s context whether the county court
intended that sentence to simply be a factual finding, or to be its legal
conclusion that even if a landlord-tenant relationship existed, the alleged
landlord did not intend his termination or interruption of the utilities to
effect a self-help eviction and, therefore, did not violate section 83.67(1).
Cf. Badaraco v. Suncoast Towers V Assocs., 676 So. 2d 502, 504 (Fla. 3d
DCA 1996) (affirming the trial court’s dismissal of the tenant’s section
83.67 complaint where “the [utility] interruptions were not intended to
effect self-help eviction”).

   Thus, we reverse the county court’s final judgment, but remand for the
county court to: (1) treat our conclusions that the parties agreed to a
landlord-tenant relationship, and that the Residential Act applied to the
parties’ situation, as law of the case; (2) determine as a matter of law
whether the alleged landlord’s termination or interruption of the utilities
violated section 83.67(1), as interpreted in Badaraco; and (3) if so,
determine the alleged tenant’s damages amounts. If the county court is
unable to make the second and third determinations based on the record,
the county court shall conduct an evidentiary hearing to do so.

   Reversed and remanded with instructions.

CONNER, C.J., and CIKLIN, J., concur.

                             *          *       *

   Not final until disposition of timely filed motion for rehearing.




                                        7